OFFICE     OF THE ATTORNEY        GENERAL    OF TEXAS
                                     AUSTIN




    IlonorablsC. 0. Hurdooh
    oounty Atwrllry
    UmnarU, Texan
    Denr Sir:
                                                           n

                Your   letter   a?                      8001V#ii,Whbh      PX'O-
    pouadr the fallewing
                                                    l i.8  Indio to d fo r
                                                    a r ly Irrtta1e  226
                                                    t t&l@Dirtriot
                                                        h e a me, u nder
                                                        ta o a o f th e sta te



                                               CLolr v, Beation 8, of tha
     Cons
                                      t ehall hare orlgbml $arlr&h-
                                   08ues of the pa&m of f*lonf) fn
                                  of the @tat@ to reoever pmmlttrr,
                                                     of dtrorae;
                                 heatst of all 011.868           of
                                nvolttng offioLa1 81~oontuot."
                           228 of the Penal Co&e pretlde8r
               *Any judge or other oftLow at (LILrleotion wh0
         amirts any voter to prepam hlr ballot exoapt uimn L
         voter 16 unable to prepare the 6aae . . . or who ahall
         nib suoh vater by using my other thm the FI~$llshlaa-
         gungo . . . or &all preparm the b&lot othemrier than
         salt3voter shall direot . . . shell be fined not letas
         than @SO. nor mom than %WCL, Or by oonflflsaan0     in
         Jail not leee thaCtwo  nor aace than twelve Ioat&a,   or
         bath.C




I
Banarable C. 0. Urbooh,   page 2


           In the early oa8e of Hatoh t. State, 10 Cr. rtep. 515,
the def8nd.antWOB tried for parnlttln a prlemer to e806n8
which offenee ia a 8tImlameanor.the 8ourt held that 8in& ch8
offenee involved offlolal mlroonduot the defendant OOUM b8
trl8d only In the Dlstrlot Court.
             In Bolton v. Btate, 154 8. W. 1197, the tax ~l180tor
~88 oh8rged with a mt8d8meanor In that he had failed to pmperly
mke hi8 report. He wan triad in the County Court in ml.8
Qounty and oonvloted. The Court of Crlalnal Appoal8 h81& that
8lno8 the offen     Involved offioial ml8ODIl~uCtth8 County Court
had no Jurlsdlctlon to try the defendant becauoe under th8
Conatitutlon   the Dletrlot Court alOn h8e that Jurl8blotlon.
            In slmpeon v. Stat8, 137 S. w. (26) 1035, th8 hput,
8&rlff  lndloted Sor alebeaeanor under Artlole lib? of the
penal t3ods ua6 tried in the County knmt  aIla Oonvlot8d. Tha
hurt of Crlslnal Appeal8 held that 8hBO8 th0 rot Ohargad againat
the offloer oon8tltuted offlola m~SOo~~u0~ the Dlrtrlot Co-t
alone had Jurlrdlotlon.

            It 18 ther8fore our op~nlan *hat ufrsr8 an 8180tlon
Judge  1s indiated for rlolatlng Article 226 Of the Penal C&8
th8 Dletrlot Court has e+uslve    JurIrdlotlon to try the aafa+
Uant .
                                       SOUPS very tNly
                                   ATTORNEY
                                          GENERAL    OF   pn




             ..